DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 05/16/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejection of claim 1 has been withdrawn; (2) the 35 U.S.C. 102(a)(1) rejection of claim 9 has been withdrawn; (3) the 35 U.S.C. 103 rejections of claims 1-5 over Wang et al. have been withdrawn; and (4) the 35 U.S.C. 103 rejections of claims 6-8 over Wang et al. and Zhao et al. have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-9
Withdrawn claims: None
Previously cancelled claims: None
Newly cancelled claims: 1-3
Amended claims: 4-7 and 9
New claims: 10-14
Claims currently under consideration: 4-14
Currently rejected claims: 4-14
Allowed claims: None

 Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by admitted prior art.
Regarding claim 4, Applicant admits: “A conventional process for producing a D-allulose composition comprising D-allulose dimers comprises: a step of providing a D-fructose solution; a step of epimerizing said solution so as to form a D-allulose composition comprising D-fructose and D-allulose; optionally, a chromatography step so as to enrich the D-allulose composition with D-allulose; a step of concentrating the composition optionally enriched with D-allulose. Thus, according to the process of the invention, for providing the D-allulose composition, a step of chromatography of a composition comprising D-allulose and D-fructose can be carried out. In this case, this composition comprising D-allulose and D-fructose is advantageously obtained by epimerization of a D-fructose solution. The D-allulose composition obtained after the chromatography step, which has a D-allulose content greater than that of the composition obtained at the end of the epimerizing step, comprises D-allulose dimers.” (Specification, p. 9, l. 24 – p. 10, p. 5). The present specification indicates that the nanofiltration step and the reduction in D-allulose dimer content in order to foster easier crystallization (p. 3, ll. 9-10) are the inventive aspects of the claimed invention (p. 3, ll. 12-22). Applicant further stated: “as described in Example 1 of the specification herein, the D-allulose syrup according to the invention has an amount of D-allulose dimers of only 0.5% whereas ‘in the same process where no nanofiltration step is performed, the D-allulose syrup obtained is similar with the difference that the amount of D-allulose dimers expressed as dry mass is 1.5%’. Therefore, the D-allulose syrups described in the prior art documents or obtainable by the prior art necessarily have a D-allulose dimer content of at least 1.5%.” (Applicant’s Remarks filed 05/16/2022, p. 9, ¶4). Thus, Applicant admits that the described production process of D-allulose that does not include the nanofiltration step is prior art. MPEP 2129 I.
However, the statement in the specification (and cited in Applicant’s Remarks) that “[i]n one and the same process wherein no nanofiltration step is carried out, the D-allulose syrup obtained is similar, with the difference that the amount of D-allulose dimers (d-allulose), expressed by dry mass, is 1.5%” (p. 21, ll. 1-3) is not necessarily correct for all concentrations of syrups produced via such a method. The statement that the same process (i.e., including the concentration of Step 6) wherein no nanofiltration step occurs resulted in an amount of D-allulose dimers of 1.5% would apply only to a prior-art syrup with a dry matter content of 77% (p. 20, Table 1b, Stream 7).
Stream 5 of Example 1 in the specification has a di-allulose concentration of 0.8% at a dry matter content of 10% (p. 20, Table 1a). Stream 5 constitutes the feed stream for the nanofiltration step. Regarding the definition of “syrup”, the present specification only states that: “[t]he D-allulose syrup of the invention is an aqueous solution which is poor in D-allulose dimers” (p. 5, ll. 5-6) and “[t]he syrup of the invention generally has a dry matter content greater than or equal to 50%” (p. 9, l. 1). Thus, no minimum dry matter content appears to be required for a D-allulose aqueous solution to be deemed a “syrup”. The aqueous solution of stream 5 of Example 1 in the specification, which constitutes prior art, thus constitutes a D-allulose syrup. The stream 5 composition comprises, relative to its dry mass, 93.4% D-allulose, 4.4% fructose, 0.4% glucose, and 0.8% D-allulose dimer, where all the concentrations fall within the claimed ranges. Claim 4 is thus anticipated by admitted prior art. 
As for claims 10-13, Applicant admitted that stream 5 was a prior art product and had a di-allulose concentration of 0.8% (p. 20, Table 1a), which anticipates the claimed ranges of 0.05-1.2% (claim 10), 0.1-1.2% (claim 11), 0.2-1.2% (claim 12), and 0.3-1.2% (claim 13).
Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over admitted prior art.
Regarding claim 5, Applicant admitted that the concentration step is part of the prior art process (Specification, p. 9, l. 32) and that a concentration of 77% dry matter may be achieved (p. 20, Table 1b, Stream 7). Thus, achieving the claimed dry matter content of greater than 50% is admitted as being known in the prior art.
Since the specification indicates only that a 10% dry matter solution comprised 0.8% D-allulose dimer (p. 20, Table 1a, Stream 5) and that a 77% dry matter solution comprised 1.5% D-allulose dimer (p. 20, Table 1b, Stream 7; p. 21, ll. 1-3), it is unclear what the D-dimer concentration would be at 50% dry matter, and whether it would fall within the claimed range of more than 0% to 1.2% as required by claim 4. At the least, the increase in D-dimer concentration is not linear, since “the formation of D-allulose dimers also occurs during this concentration step” (Specification, p. 9, ll. 4-5). Concentration would not be limited to being performed via heat/evaporative methods (e.g., reverse osmosis could presumably be used) that would necessarily cause the formation of dimers to occur. As such, the concentration of D-allulose dimers at a dry matter concentration of just greater than 50% cannot be said to necessarily exceed the limit of 1.2% of claim 4. The claimed combination of greater than 50% dry matter and up to 1.2% D-allulose dimer is thus presumed to be obvious, absent a showing that concentrating to greater than 50% necessarily results in exceeding a D-allulose dimer concentration of 1.2%.
Claims 6-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over admitted prior art in view of Zhao et al. (CN103059071 A, English Translation).
Regarding claim 6, Applicant admits a prior art process for producing a D-allulose syrup, the process comprising providing a D-allulose composition comprising D-allulose dimers, and concentrating the composition to provide the D-allulose syrup (Specification, p. 9, l. 24 – p. 10, p. 5).
The admitted prior art does not explicitly disclose the claimed steps of purifying the syrup.
However, Zhao et al. discloses a method of separating psicose from other monosaccharides via nanofiltration with a membrane having a molecular weight cutoff of 100-1,000 Da (p. 2 of 4, English Translation, ¶¶5-8), as well as an earlier method that discloses nanofiltration as being used to separate monosaccharide from disaccharides (p. 1 of 4, English Translation, ¶4, “CN1500796A discloses a force method for purifying oligosaccharides by nanofiltration; solving the problems of poor separation of monosaccharides and disaccharides”).
It would have been obvious to one having ordinary skill in the art to subject the product of Wang et al. to nanofiltration with a membrane having a cut-off of less than 300 Da. Applicant admits as prior art a step of purifying a D-allulose solution (p. 9, ll. 29-30; p. 10, ll. 3-5). In order to achieve the highest purity of D-allulose, a skilled practitioner would be motivated to consult and incorporate the nanofiltration purification process of Zhao et al. in order to further purify the D-allulose component. As such, the claimed steps of nanofiltering the D-allulose composition with a membrane having a cut-off threshold of less than 300 Da and recovering the permeate would be obvious to a skilled practitioner in order to purify D-allulose.
As for claim 7, Applicant admits a prior art process comprising carrying out a step of chromatography of a composition comprising D-allulose and D-fructose (Specification, p. 9, ll. 26-30).
As for claim 8, Applicant admits a prior art process comprising obtaining a composition comprising D-allulose and D-fructose via epimerization of a D-fructose solution (Specification, p. 9, ll. 27-28).
As for claim 9, the combination of admitted prior art and the nanofiltration step of Zhao et al. renders obvious a D-allulose syrup obtained by such a process.
As for claim 14, Zhao et al. discloses the nanofiltration membrane as having a molecular weight cutoff of 150-250 Da (specifically, 100-1,000 Da) (p. 2 of 4, English Translation, ¶8).
Double Patenting
Claims 4 and 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 12 of copending Application No. 16/471,753. Although the claims at issue are not identical, they are not patentably distinct from each other because (i) co-pending claims 1 and 12 are directed to a production process involving the enzymatic production and purification of a D-allulose composition via nanofiltration that is patentably indistinct from claims 6-8, and (ii) copending claim 3 is directed to a D-allulose composition comprising certain amounts of components that correspond/overlap with those of present claim 4, where the difference between crystals and a syrup is insufficient to patentably distinguish between the two types of purified D-allulose.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Claim Rejections - 35 U.S.C. § 112: Applicant has overcome the 35 U.S.C. § 112(b) rejection of claim 1 based on cancellation of the claim. Accordingly, the 35 U.S.C. § 112(b) rejection has been withdrawn.
Claim Rejections - 35 U.S.C. § 102(b) of claim(a)(1) over Woodyer et al.: Applicant has overcome the 35 U.S.C. § 102(a)(1) rejection of claim 9 based on amendment to the claim. Accordingly, the 35 U.S.C. § 102(a)(1) rejection has been withdrawn. However, the claim is newly rejected under 35 U.S.C. § 103 as described above.
Claim Rejections - 35 U.S.C. § 103 of claims 1-5 over Wang et al.; and claims 6-8 over Wang et al. and Zhao et al.: Applicant has overcome the 35 U.S.C. § 103 rejections of claims 1-3 based on cancellation of the claims. Accordingly, the 35 U.S.C. § 103 rejections have been withdrawn. 
Claims 4-8 are newly rejected under 35 U.S.C. § 102(a)(1) and/or 35 U.S.C. § 103 in view of at least admitted prior art as described above.
Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first asserted that D-allulose dimers are not detectable via HPLC (Applicant’s Remarks, p. 6, ¶1).
However, Morimoto et al. (Morimoto, K., Yoshihara, A., Furumoto, T., and Takata, G., “Production and application of a rare disaccharide using sucrose phosphorylase from Leuconostoc mesenteroides,” Journal of Bioscience and Bioengineering, VOL. 119 No. 6, 652-656, 2015) discloses the detection of D-allulose dimers via HPLC (p. 653, Fig. 1B), thus undermining Applicant’s assertion.
Applicant then asserted that the dimers have a significant anti-crystallizing effect that is undesirable for certain applications (Applicant’s Remarks, p. 6, ¶2 – p. 7, ¶4).
Examiner has noted such an anti-crystallizing effect and has determined that such an effect does not appear to be disclosed in the prior art. However, the claims remain broad enough to encompass D-allulose syrup that Applicant has admitted as being prior art, and consequently remain unpatentable.
Applicant then argued that the allulose product of Wang et al. does not comprise fructose as now required (Applicant’s Remarks, p. 7, ¶5 – p. 8, ¶1).
Applicant’s argument is persuasive as related to the disclosure of Wang et al. However, the argument is moot as Wang et al. is no longer relied on as prior art, and the claims are now rejected in view admitted prior art.
Applicant next argued that a skilled practitioner would not have combined the nanofiltration process of Zhao et al. with the purification step of Wang et al., since Zhao et al. allegedly teaches only a separation of monosaccharides with 4-7 carbon atoms (Applicant’s Remarks, p. 8, ¶¶2-5).
As noted in the claim rejection, though, Zhao et al. earlier noted a nanofiltration method that was suitable for separating monosaccharide from disaccharides (p. 1 of 4, English Translation, ¶4, “CN1500796A discloses a force method for purifying oligosaccharides by nanofiltration; solving the problems of poor separation of monosaccharides and disaccharides”). Examiner maintains that the overall disclosure of Zhao et al. would render the use of nanofiltration to separate monosaccharides from disaccharides obvious.
Applicant further argued that the already high purity of the D-allulose product of Wang et al. would weigh against further purification and that, even if improved purity was observed, a practitioner would not have recognized that the improvement was due to a reduced amount of D-allulose dimer (Applicant’s Remarks, p. 8, ¶6 – p. 9, ¶1).
To the extent such arguments remain applicable to the present claim rejections based on admitted prior art combined with Zhao et al., the present specification indicates that stream 5 has an allulose purity of 93.4% and that stream 7 has an allulose purity of 95%. A skilled practitioner would not consider either such value to be so high as to preclude any additional purification steps, which undermines Applicant’s argument. Further, MPEP 2144.07 suggests that the selection of a known process for based on its suitability for its intended use is prima facie obvious. It is also unnecessary that the specific impurities that would be removed by nanofiltration be identified or identifiable, as the increased purity of the target material—the D-allulose syrup—would be the aim of applying nanofiltration to an allulose syrup. Applicant’s arguments are unpersuasive. MPEP 2144 IV (“It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”).
Regarding claim 9, Applicant argued that the D-allulose syrup of Woodyer et al. would presumably have a dimer amount greater than 1.2% by mass and asserted that “the D-allulose syrups described in the prior art documents or obtainable by the prior art processes necessarily have a D-allulose dimer content of at least 1.5%” (Applicant’s Remarks, p. 9, ¶4).
In light of the present claim amendments to claims 6 and 9, Woodyer et al. is no longer relied on as prior art, which renders Applicant’s arguments moot. Nonetheless, Applicant’s arguments do not account for the concentration of the D-allulose syrup in Woodyer et al., or any other “D-allulose syrup described in the prior art documents or obtainable by the prior art processes”, and the conclusion that such syrups would “necessarily have a D-allulose dimer content of at least 1.5%” is not necessarily true, since the actual threshold of D-allulose dimer content for a syrup that has not been subjected to nanofiltration would be substantially lower for syrups at lower D-allulose concentrations.
The rejections of claims 4-8 have been maintained herein.
Double patenting: Applicant did not address the provisional double patenting rejections, which have been updated as necessary and maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 4-14 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793